Citation Nr: 1104714	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
anxiety disorder.

2.  Entitlement to service connection for Alzheimer's dementia.

3.  Entitlement to service connection for obstructive sleep 
apnea, also claimed as REM sleep behavior disorder.

4.  Entitlement to service connection for traumatic brain injury 
(TBI), also claimed as closed head injury.

5.  Entitlement to service connection for heart murmur, also 
claimed as a heart condition.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

7.  Entitlement to service connection for chronic gastritis, also 
claimed as chronic bacterial infection, clostridium difficile 
colitis, and infectious diarrhea.

8.  Entitlement to service connection for type one chiari.

9.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1985, 
from November 2002 to October 2003, and from August 2004 to May 
2005.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from December 2007 and April 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A Travel Board hearing was held in October 2010 before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

In this case, the Veteran's service treatment records (STRs) are 
unavailable.  In a March 2008 Memorandum, VA determined that 
these records were unavailable for review, and that all 
procedures had been followed in numerous attempts to obtain these 
records to no avail.  The Board concludes that additional 
attempts would be futile.  

Primarily, it is the Veteran's contention that service connection 
is warranted for various conditions, to include an acquired 
psychiatric disorder, to include PTSD, Alzheimer's dementia, a 
sleep disorder, residuals of TBI, a heart disorder, to include a 
heart murmur, stomach disorders, to include GERD and gastritis 
(also claimed as chronic bacterial infection, clostridium 
difficile colitis, and infectious diarrhea), and for type one 
chiari.  It is argued that these conditions were incurred in 
active service.  He also claims that a compensable rating is 
warranted for his service-connected bilateral hearing loss.  

Of record are various statements made by the Veteran (to include 
testimony) in which he claims exposure to combat situations.  He 
reports that he was a gunner on a Humvee on security duty when he 
was injured by an improvised explosive device (IED).  The 
explosion resulted in his falling down and suffering head trauma.  
This traumatic incident, as well as other active service duties, 
such as guarding bodies in mass graves, resulted in his PTSD.  It 
is noted that the current record includes private and VA records 
which include diagnoses of anxiety and PTSD.  A confirmed 
diagnosis of residuals of closed head trauma is not reflected in 
the current records.  Also of record are many pictures as 
submitted by the Veteran reflecting his time in Iraq and Kuwait.  
Several photos were taken from the viewpoint of someone while 
riding on a Humvee, and there are numerous pictures of mass 
graves with the showing of human remains.  There are also photos 
of the Veteran with his weapon while he was on guard duty.  

Review of the post service treatment records (private and VA) 
dated from 2007 through 2010 essentially reflect complaints 
and/or diagnosis of the conditions as listed on appeal.  As 
previously noted, because the Veteran's STRs are unavailable for 
review, VA has a heightened duty to assist the Veteran.  In this 
case, no examiner has provided opinions indicating whether any of 
the claimed conditions, if existent, are related to his periods 
of active service.  His hearing acuity was last examined by VA in 
2007.  Review of the December 2007 rating decision upon which 
service connection was granted for hearing loss reflects that the 
condition was found to be due to exposure to noise during active 
duty, to include when the IED exploded.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined 
the Board should have ordered contemporaneous examination of 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of a 
Claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Regarding in-service incurrence of a relevant disease or injury, 
any STRs concerning the Veteran's service in Iraq and Kuwait are 
not in the claims file.  In this circumstance, VA has a 
heightened duty to consider the applicability of the benefit-of-
the-doubt rule, to assist the Veteran in developing the claim, 
and to explain the reasons and bases for its decision.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  But missing STRs, alone, do not 
obviate the need for the Veteran to still have medical nexus 
evidence supporting his claim(s) by suggesting a correlation 
between his currently claimed condition(s) and his military 
service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing 
STRs do not lower the threshold for an allowance of a claim; 
there is no reverse presumption for granting a claim.  The legal 
standard for proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for 
multiple examinations.  Specifically, as 
noted below.  To the extent the 
examinations can be combined before 
appropriate examiners, that would be 
proper.  The fact that the matters are set 
out in separate paragraphs should not be 
taken to mean than separate examinations 
are required.

1.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder should be forwarded to the examiner 
for review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.  The examiner should evaluate 
the hearing in both ears.  The examination 
report should provide audiological 
thresholds at frequencies of 1000, 2000, 
3000 and 4000 Hertz speech discrimination 
scores, according to the Maryland CNC 
test.

2.  Schedule the Veteran for the 
appropriate VA examination(s) to determine 
the etiology of any psychiatric 
conditions, to include depression, 
anxiety, or PTSD.  This examiner, or other 
physicians (e.g., a neurologist) as deemed 
necessary, should also address the 
etiology, if present, of any sleep 
disorder, Alzheimer's disease, the 
residuals of a TBI, and type one chiari.  

The claims folder should be forwarded to 
each examiner for review in conjunction 
with their examination, and the 
examination report(s) should indicate that 
such a review was conducted.  

The examiner(s) is/are asked to indicate 
whether the Veteran has any acquired 
psychiatric or neurological disorder(s) 
(to include those listed above) and to 
indicate whether it is at least as likely 
as not (50 percent or greater probability) 
that such was caused by, or had onset 
during the Veteran's active service 
periods.  The examiner who addresses the 
type one chiari claim is requested to also 
address whether such condition is 
congenital or developmental in nature, 
and, if so, whether there was a 
superimposed disease or injury in service.  

A complete rationale must be provided for 
any opinion offered.  If an examiner 
concludes that an opinion cannot be 
offered without engaging in speculation, 
then he/she should so indicate.  However, 
the examiner(s) should explain why it 
would be speculatory to provide an 
opinion.  

3.  The Veteran should also be scheduled 
for a VA gastrointestinal examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner is asked to express an opinion as 
to whether the Veteran has a 
gastrointestinal disability, to include 
GERD, gastritis, bacterial infection, 
clostridium difficile colitis, and/or 
infectious diarrhea.  And, if so, the 
examiner is asked to express an opinion as 
to when such gastrointestinal disability 
was first manifested (i.e., prior to 
service, in service, or after service).  
The examiner is also asked to express an 
opinion as to whether the Veteran's 
gastrointestinal disability is the result 
of a "bug" that the Veteran was exposed 
to in Iraq or Kuwait.  

4.  Schedule the Veteran for a cardiology 
to determine the etiology of any heart 
disorders found.  The claims folder 
including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.

After a review of the claims folder, and a 
physical examination of the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran has a chronic cardiac disability, 
to include as a residual of a heart 
murmur.  If so, the examiner should opine 
whether it is at least as likely as not 
that such a disability had its onset as 
the result of any injury or disease during 
the Veteran's active duty.  The examiner 
should also determine whether it is at 
least as likely as not that the veteran's 
heart disease is etiologically related to 
his active duty service.  The rationale 
for any opinions should be provided.

5.  The AMC/RO should readjudicate the 
claims with consideration of all evidence 
received as a result of this remand.  If 
any claim remains denied, the AMC/RO 
should issue another supplemental 
statement of the case (SSOC) on all issues 
remaining on appeal before returning the 
case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

